DETAILED ACTION
Status of Application
The response filed 09/01/2021 has been received, entered and carefully considered. The response affects the instant application accordingly:
Claims 20, 22, 27-32, 34-35 have been amended.
Claim 23 has been cancelled.
A 132 declaration by Christian Auer dated 09/01/2121 is presented.
Applicant had previously elected Group I and the solid matrix polymer to be one polymer which is to be hydroxypropylmethylcellulose acetate succinate, and for the cancer/neoplastic disease to be glioblastoma for the examination. The election for the solid matrix polymer to be one polymer (hydroxypropylmethylcellulose acetate succinate) was maintained and expanded to include MCC and HPMC and PVP; the election of the cancer/neoplastic disease to be glioblastoma was expanded to include Burkitts lymphoma.
Claims 20-22, 24-39 are pending in the case.
Claims 20-22, 24-33 are present for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
As addressed below, the instant claims are given priority to 04/22/2015. The exemption under 35 U.S.C §102(b)(2)(c) applies if the prior art of Bennett and the claimed invention of the instant application were subject to an obligation of assignment to the same application no later than the effective filing date of the claimed invention.
The 132 declaration by Christian Bauer states that Bennett and the

assignment to the same entity not later than the effective filing date of the claimed
invention (item 4 and 6) wherein the exemption now applies and Bennett no longer qualifies as prior art and the rejection based on Bennett is withdrawn. 
The declaration also addresses that the effective filing date of 4/22/2015 has an assignment to Quanticel Pharmaceutical which was executed on 5/8/2015 and 5/12/2015, and the effective filing date of the Bennett had an assignment to Quanticel Pharmaceutical executed on 12/2/2014 and 12/16/2014 wherein the exemption applies and Bennett no longer qualifies as prior art and the rejection based on Bennett is withdrawn.
The claim objections are withdrawn as a result of amendment.
New grounds of rejection are set forth in the current office action.

Priority
This application claims benefit as a divisional of 15/788741 which goes to 62/410756 filed 10/20/2016 and 15/788741 is a CIP of prior Application No. 15/136761 filed 04/22/2016, which claims benefit of 62/151205 filed 04/22/2015. 
Applicant addresses that the disclosure for hydroxypropylmethylcellulose acetate succinate as the solid matrix polymer in 15/136761 is persuasive. It is noted that the recitation for the suspending agent to include hydroxypropylmethylcellulose acetate succinate in the instant specification is not present in 15/136761. 
Claims 20-22, 24-33 are given priority to 04/22/2015.  


New Grounds of Rejection
As Bennett is no longer prior art, the new grounds of rejection are applied:
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-22, 24-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of Burkitts lymphoma and acute myeloid leukemia with a composition with a spray dried dispersion or micronized form of 4-[2-(cyclopropylmethoxy)-5-methylsulfonylphenyl]-2-methylisoquinolin-1-one, does not reasonably provide enablement for all cancers and other neoplastic diseases with the administration of 4-[2-(cyclopropylmethoxy)-5-methylsulfonylphenyl]-2-methylisoquinolin-1-one (spray dried dispersion or micronized form).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 
(1) The nature of the invention and (2) the breadth of the claims:
The claims are drawn to a method of treating cancer and other neoplastic diseases in a patient in need thereof with the administration of a pharmaceutical composition comprising a spray dried dispersion or micronized form of 4-[2-(cyclopropylmethoxy)-5-methylsulfonylphenyl]-2-methylisoquinolin-1-one Thus, the claims taken together with the specification imply that all cancers and other neoplastic diseases in a patient in need thereof can be treated with the administration of a composition comprising a spray dried dispersion or micronized form of 4-[2-(cyclopropylmethoxy)-5-methylsulfonylphenyl]-2-methylisoquinolin-1-one.

(3) The state of the prior art and (4) the predictability or unpredictability of the art:
The National Cancer Institute teaches that intraocular (uveal) melanoma has five types of standard treatment: surgery, watchful waiting, radiation therapy, photocoagulation (lasers to destroy blood vessels), and thermotherapy (laser heat 
    PNG
    media_image1.png
    198
    519
    media_image1.png
    Greyscale

Wherein the standard treatments for intraocular (uveal) melanoma do not include chemotherapy or pharmaceutical drug treatments.

Thakkar et al. teaches that the mainstay of treatment for glioblastoma multiforme is surgery, followed by radiation and chemotherapy; wherein the chemotherapy that is the current standard for treatment is temozolomide. Temozolomide is a known alkylating agent (is not by bromodomain inhibition) Lomustine and bevacizumab are used with the tumor progresses (alkylating agent and monoclonal antibody angiogenesis inhibitor (are not bromodomain inhibitors), see Treatment Options).

Chau et al. teaches that NUT midline carcinoma has a poor prognosis and aggressive initial surgical resection with or without postoperative chemoradiation or radiation is associated with significantly enhanced survival; wherein chemotherapy or radiation alone is often inadequate (abstract-conclusions). The chemotherapy is with anthracycline or cisplatin (not bromodomain inhibition, see Impact of Therapy – first paragraph).

rd paragraph).

UCSF Health teaches that fibroid treatment range from no treatment to surgery. The treatments are surgical (myomectomy, hysterectomy, UAE) or medications that are contraceptives/progestational agents, GnRH agonists, and IUD’s (all directed to hormones).

The instant specification also demonstrates that the IC50 for H460 which represents human non-small cell lung cancer with 4-[2-(cyclopropylmethoxy)-5-methylsulfonylphenyl]-2-methylisoquinolin-1-one was >5.0 uM (i.e. 100uM, 500uM, 5000uM) where it did not have potency to be effective for human non-small cell lung cancer, unlike what was demonstrated for Burkitts lymphoma and acute myeloid leukemia as addressed below (Table 1).

(5) The relative skill of those in the art:
The relative skill of those in the art is high, typically a M.D. 

(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
The specification has provided guidance for the treatment of Burkitts lymphoma and acute myeloid leukemia with a composition comprising a spray dried dispersion or 
However, the specification does not provide support that  4-[2-(cyclopropylmethoxy)-5-methylsulfonylphenyl]-2-methylisoquinolin-1-one can treat all cancers and other neoplastic diseases; as the instant specification demonstrates that the compound is not effective for human non-small cell lung cancer (H460) as seen in Table 1 of the specification as addressed above, and the breath embraces conditions that have no drug treatment (only surgical treatment, i.e. intraocular (uveal) melanoma) or have a specific pharmacological management that is to a different mechanisms (i.e. temozolomide (alkylating agent), hormones) that is not bromodomain inhibition.

(8) The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to the lack of enablement for the breath claimed for treating all cancers and other neoplastic diseases which embrace condition that either have no drug treatment – only surgical treatment, or a specific pharmacological management that is to a different mechanisms that is not bromodomain inhibition for these conditions and the high unpredictability in the art as evidenced therein, and the lack of guidance .

Double Patenting
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10166227 in view of Microfine (Micronization).
The instant claim is directed to a method of treatment with the administration of a composition comprising the drug wherein the composition is set forth in the form of product-by-process which is considered a product by the Office for administration in the claimed method
The claims in the patent are directed to the treatment of cancer/neoplastic disease with 4-[2-(cyclopropylmethoxy)-5-methylsulfonylphenyl]-2-methylisoquinolin-1-one and at least one chemotherapeutic agent from the group consisting of temozolomide, romidepsin, and protein-bound paclitaxel. 
The patented claims do not expressly state the composition/compound form of 4-[2-(cyclopropylmethoxy)-5-methylsulfonylphenyl]-2-methylisoquinolin-1-one to be a spray dried dispersion or micronization pharmaceutical form, but Microfine teaches that the finer the particle size of API used in formulation - the faster absorption by the human body, therein the known advantages of micronization include better solubility and improved bio-availability; wherein it is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the drug actives 
Response to Arguments:
Applicant asks that the rejection be held in abeyance. 
There is no terminal disclaimer. 
Accordingly, the rejection stands.

Claims 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10166227 in view of Parikh (Achieving Pharmaceutical Solubility Enhancements Using Spray Drying).
The instant claim is directed to a method of treatment with the administration of a composition comprising the drug wherein the composition is set forth in the form of product-by-process which is considered a product by the Office for administration in the claimed method
The claims in patent are directed to the treatment of cancer/neoplastic disease with 4-[2-(cyclopropylmethoxy)-5-methylsulfonylphenyl]-2-methylisoquinolin-1-one and at least one chemotherapeutic agent from the group consisting of temozolomide, romidepsin, and protein-bound paclitaxel. It is noted that 4-[2-(cyclopropylmethoxy)-5-methylsulfonylphenyl]-2-methylisoquinolin-1-one is understood to be poorly soluble as seen in is precipitation in the synthesis (i.e. dioxane/water), and that the chemotherapeutic agents of temozolomide, romidepsin, and paclitaxel are well-known poorly soluble drugs.
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the patented drug combinations into spray dried dispersion forms with known carrier like PVP to improve solubility and bioavailability with a reasonable expectation of success.
Response to Arguments:
Applicant asks that the rejection be held in abeyance. 
There is no terminal disclaimer. 
Accordingly, the rejection stands.

Claims 20, 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of copending Application No. 17/033311 in view of Microfine (Micronization). 
The instant claim is directed to a method of treatment with the administration of a composition comprising the drug wherein the composition is set forth in the form of 
The copending claim is directed to the treatment of cancer/neoplastic disease with 4-[2-(cyclopropylmethoxy)-5-methylsulfonylphenyl]-2-methylisoquinolin-1-one and at least one chemotherapeutic agent from the group consisting of  temozolomide, romidepsin, and protein-bound paclitaxel; and the cancer is from the group consisting of neoplastic disease is selected from the group consisting of non-Hodgkin’s lymphoma, leukemia, non-small cell lung cancer, pancreatic cancer, breast cancer, NUT carcinoma, and medulloblastoma.
The copending claim do not expressly state composition/compound form of 4-[2-(cyclopropylmethoxy)-5-methylsulfonylphenyl]-2-methylisoquinolin-1-one to be a spray dried dispersion or micronization pharmaceutical form, but Microfine teaches that the finer the particle size of API used in formulation - the faster absorption by the human body, therein the known advantages of micronization include better solubility and improved bio-availability; wherein it is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the drug actives into micronized forms to better solubility and improved bio-availability with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments:
Applicant asks that the rejection be held in abeyance. 
There is no terminal disclaimer. 
Accordingly, the rejection stands.

Claims 20-22, 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of copending Application No. 17/033311 in view of Parikh (Achieving Pharmaceutical Solubility Enhancements Using Spray Drying).
The instant claim is directed to a method of treatment with the administration of a composition comprising the drug wherein the composition is set forth in the form of product-by-process which is considered a product by the Office for administration in the claimed method
The copending claim is directed to the treatment of cancer/neoplastic disease with 4-[2-(cyclopropylmethoxy)-5-methylsulfonylphenyl]-2-methylisoquinolin-1-one and at least one chemotherapeutic agent from the group consisting of  temozolomide, romidepsin, and protein-bound paclitaxel; and the cancer is from the group consisting of neoplastic disease is selected from the group consisting of non-Hodgkin’s lymphoma, leukemia, non-small cell lung cancer, pancreatic cancer, breast cancer, NUT carcinoma, and medulloblastoma. It is noted that 4-[2-(cyclopropylmethoxy)-5-methylsulfonylphenyl]-2-methylisoquinolin-1-one is understood to be poorly soluble as seen in is precipitation in the synthesis (i.e. dioxane/water), and that the chemotherapeutic agents of temozolomide, romidepsin, and paclitaxel are well-known poorly soluble drugs.
The copending claim do not expressly state composition/compound form of 4-[2-(cyclopropylmethoxy)-5-methylsulfonylphenyl]-2-methylisoquinolin-1-one to be a spray dried dispersion or micronization pharmaceutical form, but Parikh teaches that new prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the patented drug combinations into spray dried dispersion forms with known carrier like PVP to improve solubility and bioavailability with a reasonable expectation of success.
Response to Arguments:
Applicant asks that the rejection be held in abeyance. 
There is no terminal disclaimer. 
Accordingly, the rejection stands.

Conclusion
Claims 20-22, 24-33 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI GEORGIANA HUANG whose telephone number is (571)272-9073. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI G HUANG/Primary Examiner, Art Unit 1613